Citation Nr: 1213570	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-36 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for fibromyalgia.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome.

4.  Entitlement to a disability rating in excess of 10 percent for a left shoulder disorder.

5.  Entitlement to a compensable disability rating for cystic acne with keloid scarring.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.

7.  Entitlement to service connection for residuals of tonsillitis.

8.  Entitlement to service connection for a dental disorder, to include for purposes of entitlement to VA outpatient dental treatment.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and September 2005 rating decisions issued by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in April 2010, the Veteran cancelled his hearing request.

The issues of entitlement to increased ratings for fibromyalgia, irritable bowel syndrome, cystic acne with keloid scarring, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to the tinnitus disability is the maximum evaluation under VA rating criteria.

2.  Hearing loss is manifested by level II hearing acuity in the right ear and level III hearing acuity left ear.

3.  The Veteran's left shoulder disability is manifest by no more than a limitation of motion of the dominant shoulder to above shoulder level with pain.

4.  The Veteran does not currently have a diagnosis of residuals of tonsillitis.

5.  The Veteran did not incur impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla during active duty service.

6.  The Veteran does not have a dental condition resulting from a combat wound or other service trauma.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 percent disability ratings for the Veteran's tinnitus.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial compensable evaluation for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for a disability rating in excess of 10 percent for a left shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).

4.  A current disability of the tonsils was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for dental trauma, to include for VA treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in March 2006, May 2007, October 2007, and October 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007, October 2007, and October 2008 letters provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.    

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Concerning the increased rating claims, the Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disabilities.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. At 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

The Veteran was not afforded a VA examination in connection with his claims for service connection for residuals of tonsillitis and for a dental disability for compensation purposes.  However, as discussed below, there is no competent and credible evidence that the Veteran has been diagnosed as having a current tonsil disability or a current dental disability.  The Veteran has not alluded to the existence of any such evidence.  While the Veteran has reported tonsil and dental symptoms, there is no medical evidence that any such symptoms actually currently exist, let alone be related to service.  Private medical records and VA medical records documenting the period between the end of the Veteran's active duty service and the present are of record, and they clearly show that the Veteran has sought treatment for a number of ailments.  However, the Veteran's medical treatment has not resulted in a diagnosis of an actual tonsil or dental disability.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. At 83.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Increased Ratings Claims

A.  General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. At 126.

B.  Tinnitus

In January 2006, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for tinnitus.  In December 2006, the RO granted service connection for tinnitus and assigned a 10 percent evaluation effective from January 9, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

Diagnostic Code 6260 and 38 C.F.R. § 4.25(b) provide for a single disability rating for tinnitus whether the tinnitus is unilateral or bilateral.  The December 2006 rating decision assigned a 10 percent rating for tinnitus, which is the maximum schedular rating available for tinnitus under VA's rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260, see also Smith, 451 F.3d at 1349 (affirming VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  As no higher schedular rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Hearing Loss

Although the Veteran did not specifically submit a claim for service connection for hearing loss, hearing loss was diagnosed in an October 2006 VA examination.  In December 2006, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from October 6, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  


Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on pure tone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2011)

On VA fee-basis audiological evaluation in October 2006, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
40
30
35
34
LEFT
25
40
35
40
35

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  The examiner gave a diagnosis of bilateral mild to moderate sensorineural hearing loss.  The report contains the Veteran's complaints of difficulty hearing normal conversational speech.

On VA fee-basis audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
45
45
40
40
43
LEFT
45
55
55
55
53

The examiner wrote that a speech audiogram indicated a 50 percent hearing loss for speech on the right side.  On the left side, the speech audiogram reflected a 50 percent hearing loss for speech.  The examiner specified that the sound audiogram results could not be confirmed by objective measurement results; there were discrepancies between the subjective information received from the Veteran and the objective results of the measurement.  The examiner opined that the Veteran had a moderate hearing disorder.  He further opined that based on the differences between the subjective information and objective measurement values, a psychosomatic constituent must be assumed.

Based upon the October 2006 examination report, the Board finds the Veteran's hearing loss does not represent an exceptional pattern of hearing impairment, as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not above 55 decibels, and the puretone threshold is not 70 decibels or more at 2000 Hertz at any time during the appeal period.  Therefore, the Board must use Table VI to evaluate the Veteran's compensation rating from the October 2006 report.  See 38 C.F.R. § 4.86.  

Applying the October 2006 VA fee-basis audiology examination findings to Table VI, the Veteran rates a Roman Numeral designation of II for the right ear and III for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating.  

Turning to the February 2011 VA fee-basis audiology examination report, the Board notes that the audiologist remarked that the speech discrimination scores were inconsistent with the objective audiological results.  As the speech discrimination scores were inconsistent and not verified by the objective audiological results, the Board must use Table VIa to evaluate the Veteran's compensation rating from the February 2011 report.  See 38 C.F.R. § 4.85(c).

Applying the February 2011 VA fee-basis audiology examination findings to Table VIa, the Veteran rates a Roman Numeral designation of II for the right ear and III for the left ear.  Applying those Roman Numeral designations to Table VII results in a noncompensable rating throughout the period of appeal.  

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the audiological evaluation reports, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative has asserted the Veteran's entitlement to a higher rating for bilateral hearing loss on an extra-schedular basis, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation report inadequate for rating purposes.

D.  Left Shoulder

In January 2006, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a left shoulder disorder.  In July 2007, the RO granted service connection for a left shoulder disorder and assigned a 10 percent evaluation effective from January 9, 2006.  The Veteran has disagreed with the initial disability evaluation assigned by the RO.  

As the Veteran is left-handed, his left shoulder disability affects his major extremity.

Under Diagnostic Code 5201, when the major extremity is involved, a minimum rating of 20 percent is assigned for arm motion limited to shoulder level; a 30 percent rating is assigned for arm motion limited to midway between the side and the shoulder; and a maximum 40 percent rating is assignable for major shoulder limitation of motion to 25 degrees or less from the side.  See 38 C.F.R. § 4.71a.  

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in May 2007, the examiner noted that since leaving active duty, the Veteran had not complained about his left shoulder to his primary care physician.  The Veteran reported that about two years before the current examination, he had dislocated his shoulder.  The Veteran stated that he experienced pain and muscle spasms in his shoulder.  No true flare-ups were reported.  The Veteran remarked that he had difficulty lifting objects, and he had trouble bathing due to his inability to put his arm behind his back.  The examiner stated that the left shoulder appeared anatomically normal.  Forward flexion of the left shoulder was to 180 degrees, and abduction was to 180 degrees.  External rotation and internal rotation were each to 90 degrees.  Pin and weakness was demonstrated with external rotation and repeat motion.  The assessment given was dislocation of the left shoulder times two with a probable posterior rotator cuff tear.

On VA fee-basis examination in February 2011, the Veteran reported a feeling of instability when grabbing towards the back as well as when lifting heavy objects.  Pain was reported when making movements in almost every position.  The examiner remarked that the Veteran was able to remove his shirt without any demonstration of pain.  The Veteran's shoulder blades were symmetrically aligned.  The shoulder rotator cuff test yielded negative results.  Flexion of the left shoulder was to 134 degrees with pain starting at 120 degrees.  Abduction was to 121 degrees with pain starting at 100 degrees.  Outside rotation was to 62 degrees with pain.  The diagnosis given was chronic impingement syndrome on the left status post double dislocation and subacromial narrowing.

The aforementioned evidence reflects that the Veteran's service-connected left shoulder disability has been manifested by pain and limited motion of the left arm.  Clearly, the Veteran's left shoulder motion has been limited by pain.  However, even with pain, on examination, the Veteran has been able to raise his arm well above shoulder level on abduction and forward flexion.  The objective medical evidence of record has consistently shown, even accounting for pain, the Veteran's active left shoulder flexion has been at least to 120 degrees throughout the period of appeal.  Even if the Board was to assume that, on occasion, the Veteran may experience additional functional loss of the shoulder in addition to that shown objectively in connection with flare-ups, there simply is no objective showing that during such times, his pain is so disabling as to result in left arm motion being limited to shoulder level, so as to warrant the 20 percent rating under Diagnostic Code 5201.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, arthritis, ankylosis, or impairment of the clavicle and scapula are not shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200, 5203.  Additionally, recurrent dislocation of the humerus and malunion of the humerus, and loss of head, nonunion, and fibrous union of the humerus are not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The disability also has not been shown to involve any factors that warrant evaluating the disability under any other provision of VA's rating schedule.

E.  Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. At 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. At 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.  As such, referral for extraschedular consideration is not in order here.

III.  Service Connection Claim

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

B.  Residuals of Tonsillitis

In this case, the Veteran's service treatment records show that he had swollen tonsils in March 1988.  Pus was observed on his tonsils, and he was treated for a sore throat.  A treatment note from October 1988 reflects that the Veteran was treated for tonsillitis.  The other service treatment records are negative for any signs, symptoms, or treatment for tonsillitis.

A private treatment record from July 1995 reflects that there were no pathological findings of the throat.  An undated X-ray was unremarkable for the throat, and the thorax was normal.

A December 1997 VA examination report reflects that the Veteran had an acute case of tonsillitis in 1994 that was cured with Clindamycin.  No current tonsil symptoms were noted.

A February 1999 VA treatment record reflects that the Veteran complained of throat symptoms.  The examiner wrote that the oropharynx was clear with no erythema and indicated that examination of the globus sensation was normal.

A VA examiner indicated in June 2001 that the Veteran had a normal throat.

In October 2007, the Veteran stated that he was seeking compensation for swollen tonsils with pus.

On VA fee-basis ear/nose/throat and hearing loss examination in February 2011, the examiner found no suspicious lymph node swellings, cysts, or resistances on palpation.  No inflammatory or degenerative changes in the mucous membrane of the oropharynx were observed.

After reviewing the entire record, the Board concludes that service connection for residuals of tonsillitis is not warranted.  Although the Veteran received treatment for his tonsils twice in 1988 while on active duty, any disability regarding the tonsils appears to have been acute and transitory, as the only other documented instance of a tonsil disorder was an acute case of tonsillitis in 1994.  The persuasive evidence of record indicates that the Veteran does not have a current tonsil disability.

The Board recognizes that the statements from the Veteran and the medical examiners of record appear to provide conflicting opinions regarding the existence of a present disorder of the tonsils.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's personal statements, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).

The post-service medical records do not support the Veteran's assertions.  Other than an acute case of tonsillitis in 1994, the private and VA treatment records are negative for any signs of an actual tonsil disorder.  In fact, as reviewed above, both private and VA treatment providers have consistently stated since 1995 that the Veteran has a normal throat.  The Board finds that the private and VA treatment records outweigh the Veteran's contentions, as the private and VA medical treatment records were created by objective trained medical professionals in the course of providing health care to the Veteran.

Although the Veteran has complained of throat pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current diagnosis of residuals of tonsillitis underlying his complaints.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for residuals of tonsillitis must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Accordingly, the Board finds that the claim for service connection for residuals of tonsillitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Dental Claim

A.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service- connected dental disorders.  For other types of service- connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

B.  Dental Analysis

The Veteran contends that he is entitled to service connection for a dental disability, as he states that he was told while on active duty that he needed to have his wisdom teeth removed.  He said that he went to have his wisdom teeth removed, and the dental office was closed.  He asserts that because he did not have his wisdom teeth removed, his two bottom middle teeth are crooked.

The service treatment records are negative for any signs or symptoms of dental trauma.

The post-service VA medical records are negative for any signs or symptoms of dental trauma.  Although the Veteran has said he has received post-service dental treatment, he has declined to identify where this treatment occurred or to give authorization for VA to obtain the applicable records.

Applying the above dental criteria to the facts in this case, the Board finds that the Veteran does not have one of the dental or oral conditions listed under 38 C.F.R. § 4.150 for which compensation would be paid.

In the present case, the Veteran has not alleged dental trauma in service.  He has merely asserted that by not having his wisdom teeth removed he has a dental disability that qualifies for service connection.  However, service treatment records show that the Veteran did not suffer maxillary dental loss due to trauma while on active duty.  There is also no indication of impairment of the mandible or loss of a portion of the ramus. 

Tooth crowding due to non-removal of wisdom teeth is not a condition found in 38 C.F.R. § 4.150.  The Board finds that the preponderance of the evidence is against a claim for service connection for a dental condition for compensation purposes.  The Veteran's claim does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  As such, the claim is denied.

However, a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, the Board will address whether the Veteran is entitled to VA outpatient dental treatment.

VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  There is no time limitation for making application for such treatment. The significance of establishing service connection for a dental condition, based on service trauma, is that a veteran will be eligible to receive perpetual VA dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

However, in this case, the Veteran does not meet the requirements of class IIa because he does not have a dental condition or disability that is the result of combat wounds or other service trauma.  In so finding, the Board notes that the service treatment records contain no evidence of dental trauma.  While the Veteran has complained of dental complaints, there is no indication in VA or private medical records that he has a dental disorder as the result of service trauma.  Significantly, the Veteran has not claimed to have suffered from an in-service dental trauma; rather, he has claimed that he has a dental disability as the result of not having his wisdom teeth removed.  As such, his claim does not involve a combat wound or other service trauma.

In addition, the Board has examined all the other classifications of dental disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none that would apply to the Veteran.  The Veteran does not meet the requirements of class I because he does not have a service connectable dental condition or disability.  The Veteran does not meet the requirements of class II because the Veteran did not file his application for dental benefits within 180 days of her separation from active service.  The Veteran does not meet the requirements of class IIb or class IIc because he was not detained or interned as a prisoner of war at any time during his active service.  The Veteran does not meet the requirements of class IIR because there is no evidence which indicates that he ever filed an application for dental benefits prior to his September 2007 original dental claim.  The Veteran does not meet the requirements of class III because he does not have a dental condition or disability that has been medically determined to be aggravated by a service-connected condition.  The Veteran does not meet the requirements of class IV because he is not a service-connected Veteran with disabilities rated as 100 percent disabling.  The Veteran does not meet the requirements of class V because there is no evidence that he is a participant of a rehabilitation program under 38 U.S.C. Chapter 31.  Finally, the Veteran does not meet the requirements of class VI because there is no evidence that he is scheduled for admission or otherwise receiving care under 38 U.S.C. Chapter 17.  38 C.F.R. § 17.161(a).

Accordingly, service connection for treatment purposes is also unwarranted.

Although the Board is sympathetic to the Veteran and his claim, based on the evidence delineated above, there is no basis in VA law to allow the benefits sought in this case.  Accordingly, VA must deny service connection for a dental disorder, to include for purposes of entitlement to VA outpatient dental treatment, as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a disability rating in excess of 10 percent for a left shoulder disorder is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to service connection for residuals of tonsillitis is denied.

Entitlement to service connection for a dental disorder, to include for purposes of entitlement to VA outpatient dental treatment, is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The Board notes that the Veteran was afforded VA examinations in October 2006 in connection with his claims for service connection for fibromyalgia, irritable bowel syndrome, and in May 2007 for cystic acne with keloid scars.  Following the grants of service connection, he was not afforded an additional VA examination.  Thus, it has been nearly six years since he was last examined.  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  While the mere passage of time does not render an examination inadequate, the Board finds that an additional examination would be helpful, particularly in the light of Veteran's competent descriptions of increased symptomatology.  

The Board also points out that, as any decision with respect to the claims for higher ratings may affect the Veteran's claim for a TDIU, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his fibromyalgia, irritable bowel syndrome, and acne.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate all records that have not been previously obtained with the claims file. 

2.  The Veteran should be afforded a VA examination(s) to reassess the severity of the service-connected fibromyalgia, irritable bowel syndrome, and cystic acne with keloid scars.

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may have adverse consequences on these pending claims for higher initial ratings for these disabilities as this would require the rating of these disabilities based on the existing evidence.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record, rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examinations should include any diagnostic testing or evaluation deemed necessary for each disability.

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should address whether any separate evaluations are warranted or whether the case should be referred for an extraschedular evaluation.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


